F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 10 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CRAE F. HANCOCK,

                Plaintiff-Appellant,

    v.                                                   No. 98-4139
                                                     (D.C. No. 97-CV-787)
    STATE OF UTAH; OFFICE OF                               (D. Utah)
    RECOVERY SERVICES FOR THE
    STATE OF UTAH; SARAH WILLIS;
    STATE OF MONTANA; OFFICE OF
    RECOVERY SERVICES FOR THE
    STATE OF MONTANA; BRENDA K.
    CLARK,

                Defendants-Appellees.




                            ORDER AND JUDGMENT            *




Before BRORBY , EBEL , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Crae F. Hancock, acting pro se, appeals the district court’s

dismissal of his civil rights lawsuit against the States of Utah and Montana, two

state agencies involved in child support recovery services, and three state

employees. The district court dismissed the action. We exercise jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm.


                                   BACKGROUND

       The gist of Mr. Hancock’s district court complaint was that defendants had

infringed upon his constitutional rights by failing to afford a Nevada state court

judgment full faith and credit,   U.S. Const. art. IV, § 1; disregarding the Privileges

and Immunities Clause,     id. art. IV, § 2; and violating the Double Jeopardy Clause,

id. amend. V, XIV. For these alleged constitutional violations, Mr. Hancock

asserted that he was entitled to relief under 42 U.S.C. §§ 1983, 1985(2), and

1986. Additionally, Mr. Hancock asserted that defendants violated his right to

due process by placing yellow fringe around the American flag, failed to follow

the Federal Rules of Civil Procedure when they fully capitalized his name in the

captions of court filings, and defamed him through their collection efforts.

       Mr. Hancock’s grievances arose out of the defendants’ efforts to collect a

child support arrearage as calculated under the child support obligation set out in

                                           -2-
the 1979 Utah divorce decree dissolving his marriage with Ranae Margo Keller

Hancock (now Ranae Lindsay). After the divorce, Mr. Hancock made only

sporadic payments. Utah provided the children with government benefits in the

form of Aid to Families with Dependent Children or Medicaid.

      At some later point, Ms. Lindsay changed her residence to Montana and

Mr. Hancock changed his to Nevada. On Ms. Lindsay’s behalf, individuals in the

Montana Department of Public Health and Human Services, Child Support

Enforcement Division (Montana defendants), brought a child support collection

action in Nevada under that state’s version of the Revised Uniform Reciprocal

Enforcement of Support Act (RURESA).     1




1
      In Taylor v. Vilcheck , 745 P.2d 702 (Nev. 1987), the Nevada Supreme
Court provided an overview of RURESA statutory and case law:

      The purpose of [RURESA] is to improve and extend by reciprocal
      legislation in separate jurisdictions the enforcement of existing duties
      of family support. See NRS 130.030; State ex rel. Welfare Div. v.
      Vine , 99 Nev. 278, 283, 662 P.2d 295, 298 (1983). Generally
      speaking, RURESA itself “creates no duties of family support, but is
      concerned solely with the enforcement of the already existing duties
      when the person to whom a duty is owed is in one state and the
      person owing the duty is in another.”    See Annotation, Construction
      and Effect of Provision of Uniform Reciprocal Enforcement of
      Support Act That No Support Order Shall Supercede or Nullify Any
      Other Order , 31 ALR 4th 347, 351 (1984) citing Uniform Reciprocal
      Enforcement of Support Act, Commissioner’s Prefatory Note, 9B
      U.L.A. 382 (1968); see also NRS 130.280; Vix v. State of
      Wisconsin , 100 Nev. 495, 686 P.2d 226 (1984) (in RURESA
      proceedings, a court only has jurisdiction to order enforcement of
                                                                       (continued...)

                                        -3-
         Although the Montana defendants calculated that Mr. Hancock owed

$12,030.75 in unpaid child support, the arrearage was listed as $1,230.75, due to

an error in court filings. Mr. Hancock paid this lesser amount. Accordingly, the

Nevada court concluded that he had satisfied the arrearage and, on December 9,

1994, dismissed the RURESA action with prejudice. In May of 1996, the district

court denied as untimely a motion to set aside the judgment on the ground that the

dismissal was entered in error.




1
    (...continued)
          pre-existing duties of support). Moreover, the remedies provided by
          the act are “in addition to and not in substitution for any other
          remedies.” See NRS 130.050. The act further provides that it “shall
          be so interpreted and construed as to effectuate its general purpose to
          make uniform the law of those states which enact it.”    See NRS
          130.020.
                                             ...

         NRS 130.280(1) [] directs that:

                A support order made by a court of this state pursuant to
                this chapter does not nullify and is not nullified by a
                support order made by a court of this state pursuant to
                any other law or by a support order made by a court of
                any other state pursuant to a substantially similar law or
                any other law, regardless of priority of issuance. . . .

Taylor , 745 P.2d at 703-04.

       We note that the Uniform Interstate Family Support Act, see Nev. Rev.
Stat. 130.0902 to 130.802, replaced RURESA in Nevada, effective January 1,
1998. See Nev. Rev. Stat. 130.0902 to 130.802 (1997).

                                            -4-
       In the meantime, Mr. Hancock returned to Utah. Individuals in the Office

of Recovery Services, State of Utah (Utah defendants), commenced an

administrative action to recover monies owed to the state for the arrearage which

had accrued while Mr. Hancock’s children received government benefits. The

Montana defendants assisted the Utah defendants by providing information

concerning amounts owed directly to Ms. Lindsay. The Utah Office of Recovery

Services entered an order setting the arrearage amount at $4,581.54. Although

Mr. Hancock wrote, called, and visited the Utah defendants to protest the action,

he did not follow state law procedures for seeking judicial review of the

administrative order.   See Utah Code Ann. §§ 63-46b-14 to -22 (1997 & Supp.

1997). As a consequence, the order became an enforceable state district court

judgment against Mr. Hancock on July 25, 1997.       See Utah Code Ann. § 62A-11-

312.5 (1997).

       Mr. Hancock then brought this action in federal district court. The district

court was meticulous in sorting through Mr. Hancock’s claims, giving them the

liberal construction afforded to pro se pleadings,   see Green v. Branson , 108 F.3d

1296, 1303 (10th Cir. 1997), and holding three hearings to provide Mr. Hancock

the opportunity to argue his case. In a Memorandum Opinion and Order dated

April 15, 1998, the court disposed of several issues.




                                            -5-
       First, it denied Mr. Hancock’s motion to strike the Montana defendants’

pleadings based on the full capitalization of his name.     See R., Vol. I, doc 34 at 2-

13. It also rejected Mr. Hancock’s argument that these defendants denied him his

constitutional right to due process by pursuing collection of child support in state

courts displaying American flags having a yellow fringe,       see id. at 16-19, and

through the administrative mechanism fashioned by the Utah Legislature to

collect child support,     see id. at 19-24. Finally, it dismissed claims for damages

against the State of Montana and the Montana defendants sued in their official

capacities, based on the bar of the Eleventh Amendment.         See id. at 14-15.

       The court further ordered, however, that Mr. Hancock was granted leave to

file an amended complaint to plead facts showing that an individual Montana

defendant had exacted payment for past-due child support that he did not owe.

See id. at 26-27. A separate Order of Dismissal, also filed April 15, 1998,

applied the same rulings to the motion to dismiss filed by the Utah defendants.

See id. , tab 32 at 2-4.

       After Mr. Hancock submitted additional filings, the district court held a

hearing to deal with the remaining claims. At the hearing, Mr. Hancock did not

contest the child support arrearage calculation incorporated into the Utah

judgment. Instead, he attempted to focus the court’s attention on the Nevada

dismissal, which he characterized as his “ticket to freedom” that he “fought hard


                                             -6-
to get.” R., Vol. IV at 23. His primary argument was that the Nevada judgment

operated to bar any attempt by Utah or Montana state authorities to collect any

additional unpaid child support under the Utah decree.

       In an Order dated July 31, 1998, the district court rejected all of Mr.

Hancock’s arguments. The court determined that (1) the Nevada RURESA

dismissal did not modify the underlying Utah divorce decree, and therefore

considerations of full faith and credit did not bar the Utah litigation,   see R. Vol. I,

doc 52 at 4-6; (2) Mr. Hancock was not denied access to judicial review in the

Utah collection proceeding, so that his due process rights were not violated,         see

id. at 7-8, 9; (3) the civil child support collection proceedings did not implicate

the Double Jeopardy Clause,      see id. at 8; (4) the individual Montana and Utah

defendants were entitled to qualified immunity from personal liability because

Mr. Hancock had not pled a violation of any clearly established constitutional

right, see id. at 8-9; and (5) the remainder of the claims must also be dismissed

for failing to state a valid claim, or alternatively, for failing to raise a genuine

issue of material fact,   see id. at 9. Accordingly, the court granted the Montana

defendants’ motion to dismiss and the Utah defendants’ motion to dismiss, which

it treated as a motion for summary judgment under Fed. R. Civ. P. 56.           See id. at

10.




                                              -7-
                                     DISCUSSION

       On appeal, we review the trial court’s rulings de novo.        See Kidd v. Taos

Ski Valley, Inc. , 88 F.3d 848, 851, 854 (10th Cir. 1996). We uphold a dismissal

under Fed. R. Civ. P. 12(b)(6) only when it appears that the plaintiff can prove no

set of facts in support of the claims that would entitle him to relief, accepting the

well-pleaded allegations of the complaint as true.        See Dill v. City of Edmond ,

155 F.3d 1193, 1201 (10th Cir. 1998). “Summary judgment is appropriate if there

is no genuine issue as to any material fact and the moving party is entitled to

judgment as a matter of law.”     Kidd , 88 F.3d at 851.

       Concerning the merits of his appeal, Mr. Hancock essentially repeats the

arguments he made in the district court. After carefully reviewing the record on

appeal, we are in substantial agreement with the district court’s resolution of

these arguments in its orders of April 15 and July 31, 1998. Moreover, we find

no merit in Mr. Hancock’s contention that the district court demonstrated bias

toward him, warranting recusal and disciplinary action.          See Hinman v. Rogers ,

831 F.2d 937, 939 (10th Cir. 1987) (generalized and conclusory allegations of

bias are insufficient to form basis for disqualification).




                                            -8-
      We AFFIRM the judgment of the district court. The mandate shall issue

forthwith.



                                                Entered for the Court



                                                David M. Ebel
                                                Circuit Judge




                                      -9-